--------------------------------------------------------------------------------

Exhibit 10.1
 
GENERAL RELEASE, SEPRATION AND SETTLEMENT AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
THIS AGREEMENT (“Agreement”) is made this 9th day of April, 2008 (the “Effective
Date”) by and between Vince Molinaro (“Employee”) and Internap Network Services
Corporation (“INTERNAP”), and arises out of the termination of Employee’s
employment.
 
WHEREAS, INTERNAP has determined that it is in the best interests of INTERNAP to
end Employee’s employment as set forth herein; and
 
WHEREAS, INTERNAP and Employee have agreed to continue Employee’s employment
with INTERNAP in order to allow for certain transition services; and
 
WHEREAS, Employee and INTERNAP agree that Employee’s employment with INTERNAP
will be terminated effective June 30, 2008 (“Termination Date”);
 
NOW, THEREFORE, for and in consideration of the foregoing, the mutual promises
and covenants set forth herein, and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, Employee and
INTERNAP, intending to be legally bound, agree as follows:
 
The foregoing recitals are hereby made a part of this Agreement and are
incorporated herein by reference.
 
1)           Employee’s employment with INTERNAP will be terminated effective on
the Termination Date.
 
Employee acknowledges and agrees that with payment of normal payroll through the
Termination Date, he will have received all compensation (whether as deferred
compensation, bonuses, or otherwise), employment benefits (including, but not
limited to, health insurance, dental insurance, life insurance, disability
insurance, 403(b) contributions, and profit-sharing payments), vacation pay,
sick pay, other paid leave, and any other alleged obligations relating to
Employee’s employment with INTERNAP through the Termination Date.
 
As consideration for Employee’s service to INTERNAP and for the promises made by
Employee in this Agreement, INTERNAP agrees to pay to Employee the sum of Three
Hundred Sixty Thousand Dollars ($360,000.00).  The parties agree that this
payment will be made to Employee in twelve (12) equal monthly installments of
Thirty Thousand Dollars ($30,000.00) less all lawful withholdings, beginning on
the first regular payroll date following the expiration of the seven (7) day
revocation period set forth in Paragraph 5(b) of this Agreement, provided that
Employee does not revoke the Agreement within that time period.  Additionally,
Employee may elect to continue health insurance coverage under INTERNAP’s
healthcare coverage plan commencing on the Termination Date and continuing
thereafter for a period of eighteen (18) months, pursuant to Title X of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).  In the event
Employee elects to continue such health insurance coverage, INTERNAP will pay
for the direct and actual cost of the coverage for a period of twelve (12)
months.  For the remaining six months, Employee shall remit to INTERNAP payment
in full for such health insurance coverage on a monthly basis, in
advance.  Employee may, at his written election, convert any life insurance
coverage obtained through INTERNAP to an individual plan in accordance with the
terms of such coverage.
 
Employee understands and agrees that the payments and covenants by INTERNAP
referenced in Paragraph 2 are in consideration for his promises in this
Agreement and that he otherwise is not entitled to this or any other payment for
any reason on account of his separation from employment with INTERNAP.  The
parties further understand and agree that the payment and promises referenced in
Paragraph 2 shall fully and completely extinguish all obligations of INTERNAP to
Employee, including, but not limited to, severance pay, compensation (whether as
deferred compensation, bonuses, or otherwise), the provision of any employment
benefits (including, but not limited to, health insurance, dental insurance,
life insurance, disability insurance, 403(b) contributions, and profit-sharing
payments), vacation pay, sick pay, or any other alleged obligations relating to
Employee’s employment with INTERNAP whether such amounts are claimed under
contract, INTERNAP’s Employment Security Plan or otherwise.
 

--------------------------------------------------------------------------------


 
2)           Employee agrees that all unvested INTERNAP equity shall expire on
the Termination Date.
 
Employee acknowledges INTERNAP is relying on Employee’s compliance with the
terms of the Covenants Agreement attached hereto as Schedule A.
 
3)           In consideration of the foregoing payments and covenants, Employee,
for himself and for his heirs, legal representatives, and assigns, hereby
unconditionally and absolutely releases, remises, acquits and forever discharges
INTERNAP and its heirs, executors, administrators, legal and personal
representatives; former and/or current owners, partners, officers, directors,
employees, residents, shareholders, managers, agents, attorneys, predecessors,
successors, assigns, trustees, purchasers, principals, and privies; past,
present, and future parent, subsidiary, and affiliated companies (both direct
and indirect), divisions, related trade names, and affiliated entities of any
kind; insurers; and any person or entity who may be jointly liable with INTERNAP
or any of the aforesaid persons or entities (hereinafter referred to as the
“INTERNAP Releasees”) from any and all claims, charges, suits, personal
remedies, debts, dues, demands, grievances, sums of money, rights, damages,
liabilities, proceedings, actions, and causes of action of any kind, nature, or
character (whether known or unknown, whether suspected or unsuspected, and
whether at law, in equity, or otherwise), which relate to and/or arise out of
any fact or event whatsoever from the beginning of time to and including the
Effective Date of this Agreement.  The foregoing release includes, but is not
limited to, those rights and personal remedies arising under:  (a) Title VII of
the Civil Rights Act of 1964, as amended; (b) the Civil Rights Act of 1991; (c)
42 U.S.C. § 1981; (d) the Age Discrimination in Employment Act; (e) the Fair
Labor Standards Act; (f) the Americans with Disabilities Act of 1990, as
amended; (g) the Rehabilitation Act of 1973, as amended; (h) any federal, state,
or local handicap, disability, or discrimination related act, regulation,
ordinance, statute, or executive order; and (i) any ordinance or statute
promulgated by any city, county, municipality, or other state
subdivision.  Furthermore, this release also includes, but is not limited to,
the following:  (1) claims for retaliatory or wrongful discharge of any kind;
(2) claims for unpaid or withheld wages, severance pay, benefits, bonuses,
and/or other compensation or benefits of any kind; (3) claims for intentional or
negligent infliction of emotional or mental distress or for outrageous conduct;
(4) claims for breach of duty, libel, slander, or tortious conduct of any kind;
(5) claims for interference with business relationships, contractual
relationships, or employment relationships of any kind; (6) claims for breach of
an implied covenant of good faith and fair dealing; (7) claims for interference
with and/or breach of contract (whether express or implied, in fact or in law,
oral or written); (8) claims for attorneys’ fees, costs, or expenses; (9) claims
for personal remedies from alleged discrimination of any kind; (10) claims based
upon the creation, maintenance, or subjection to a hostile or offensive work
environment; (11) claims for constructive discharge; (12) claims for personal
remedies from claims of retaliation; and/or (13) any and all claims which
Employee ever had or has arising as a result of or connected in any way with his
employment with and/or his subsequent separation from employment with
INTERNAP.  Employee agrees never to file a lawsuit to seek damages or other
personal relief from INTERNAP based upon the claims being released under this
Agreement.
 
        4)           Employee agrees never to file a lawsuit, claim, or cause of
action seeking damages, reinstatement, attorney fees or other personal relief
against INTERNAP and/or the INTERNAP Releasees based on the claims being
released by his in this Agreement.  Notwithstanding this waiver of remedies,
above, nothing in this Agreement shall be construed to prohibit Employee from
(1) filing a charge with the Equal Employment Opportunity Commission or (2)
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, or (3) filing any charge or claim – including
Worker’s Compensation claims – not waiveable by law.
 
Employee knowingly relinquishes, waives and forever releases any and all claims
or personal remedies arising under the Age Discrimination in Employment Act, 29
U.S.C.§ 621, et seq., related in any manner to his employment with INTERNAP or
his separation from such employment.  In making this release:
 
Employee acknowledges that he has twenty-one (21) days to review this Agreement
prior to signing it.  To the extent that Employee has decided to execute this
Agreement prior to the expiration of the twenty-one (21) day period, he
acknowledges that he has voluntarily executed the Election attached to this
Agreement as Exhibit 1.
 
Employee understands that he has a period of seven (7) days after signing this
Agreement to revoke it and not receive the monetary payments provided to his
under the terms of this Agreement.
 
Employee further understands that this Paragraph 5, pertaining specifically to
claims or rights arising under the Age Discrimination in Employment Act, does
not cover any rights, claims, or remedies, if any, that may arise after the date
on which this Agreement is executed, and does not affect his right to challenge
the validity of this release under the law.
 

--------------------------------------------------------------------------------


 
Employee acknowledges and agrees that the payments and other consideration made
by INTERNAP under Paragraph 2 of this Agreement are in addition to anything of
value to which Employee is already entitled.
 
Employee agrees to fully cooperate with reasonable requests by INTERNAP
regarding any and all matters associated with any investigations, claims or
litigation involving INTERNAP about which the Employee has knowledge or the
ability to assist INTERNAP in its defense for one (1) year following the date of
this Agreement.  Employee’s cooperation in such matters will include answering
questions by INTERNAP regarding the subject of any such investigations, claims,
or litigation, voluntarily participating in depositions, providing affidavits
and testimony if necessary, and assisting INTERNAP in responding to data or
discovery requests.  INTERNAP agrees to use every effort to ensure the time
periods in which Employee’s assistance is sought do not conflict with Employee’s
work or other business-related obligations.  Employee agrees that any
participation in the above-referenced matters will be truthful and
factual.  Employee will be compensated at the rate of $150 per hour for his time
associated with his participation in the matters.  INTERNAP will reimburse
Employee for all reasonable out of pocket expenses incurred in providing such
cooperation.
 
This Agreement shall not in any way be construed as an acknowledgement or
admission by INTERNAP that it has acted wrongfully with respect to Employee or
to any other person or that Employee has any rights whatsoever against
INTERNAP.  INTERNAP specifically disclaims any liability to or wrongful acts
against Employee or any other person.
 
From and after the Effective Date of this Agreement, Employee will not provide
any disparaging information about INTERNAP or any of its current or former
parties, officers, directors, agents, employees, or representatives to any
person or entity who is not a party to this Agreement nor will he request or
direct other persons to do so, except to the extent required by:  (a) a court
order; (b) a lawfully issued subpoena, provided that Employee, to the extent
possible, provides INTERNAP with written notice of the existence of such
subpoena at least five (5) calendar days prior to such disclosure and agrees not
to contest any motion for protective order or motion to quash filed by INTERNAP;
or (c) otherwise by applicable law.
 
Employee will return to INTERNAP, not later than June 30, 2008, any property of
INTERNAP, including, but not limited to, computers, keys, identification cards,
access cards, credit cards, telephone cards, parking permits, pagers, business
cards, manuals, and/or business documents of INTERNAP.  Employee further agrees
that, should he discover that he does possess or otherwise has custody or
control of any property of INTERNAP, he will return, via hand-delivery or
overnight delivery, such property to:  VP HR, Internap Network Services
Corporation, 250 Williams Street, Suite E-100, Atlanta, GA 30303, within ten
(10) days of the discovery of the existence of such property of INTERNAP.
 
Any other benefits not mentioned in this Agreement that Employee may be entitled
to, including, but not limited to, his rights to health insurance continuation
under Georgia law, shall be provided to Employee in accordance with the
underlying plan or document governing such benefits and/or applicable law.
 
5)           Employee acknowledges and agrees that, before signing this
Agreement, he was advised and is hereby advised in writing by INTERNAP to review
it and consult with an attorney of his choosing and that, to the extent Employee
desired he has availed himself of these opportunities.
 
                6)           Employee represents and agrees that he has
carefully read and fully understands all of the provisions of this
Agreement.  Employee understands the final and binding nature of the release and
waiver of his rights specified herein, and he knowingly and voluntarily enters
into this Agreement with the intent to be bound by it, and without any coercion
or duress from any person or source whatsoever.
 
This Agreement represents and contains the entire agreement and understanding
between the parties with respect to the terms and conditions of this Agreement,
and supersedes any and all prior and contemporaneous written and oral
agreements, understandings, representations, inducements, promises, warranties,
and conditions between the parties with respect to the terms and conditions of
this Agreement.  Except for the Covenants Agreement, attached hereto as Schedule
A, no other agreement, understanding, representation, inducement, promise,
warranty, or condition of any kind with respect to the terms and conditions of
this Agreement shall be relied upon by the parties unless expressly incorporated
herein.
 
This Agreement may not be amended or modified except by an agreement in writing
signed by all of the parties hereto.
 
Any failure of any party on one or more occasions to enforce or require the
strict keeping and performance of any of the terms and conditions of this
Agreement shall not constitute a waiver of such terms and conditions of this
Agreement, shall not constitute a waiver of such term or condition at any future
time, and shall not prevent any party from insisting on the strict keeping and
performance of such terms and conditions at a later time.
 

--------------------------------------------------------------------------------


 
The provisions of this Agreement shall be deemed severable, and any invalidity
or unenforceability of any one or more of its provisions shall not affect the
validity or enforceability of the other provisions hereof.
 
Each party to this Agreement agrees and acknowledges that no presumption,
inference, or conclusion of any kind shall be made or drawn against the drafter
or draft(s) of this Agreement.  Each party to this Agreement also agrees and
acknowledges that he/it has contributed to the final version of this Agreement
through comments and negotiations.
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties and each of their respective heirs, personal and legal representatives,
purchasers, executors, administrators, successors and assigns.  Employee may not
assign any rights or obligations hereunder without INTERNAP’s prior written
consent.
 
It is understood and agreed that the parties to this Agreement do hereby
declare, represent, acknowledge and warrant that:
 
IN EXECUTING THIS AGREEMENT, THE PARTIES HERETO RELY UPON THEIR OWN JUDGMENT,
BELIEF, AND KNOWLEDGE AS TO THE NATURE, EXTENT, AND EFFECT OF THE POTENTIAL
LIABILITY OF THE PARTIES AND OF THE LIABILITIES, WHETHER POTENTIAL OR OTHERWISE,
WHICH ARE BEING RELEASED BY THIS AGREEMENT AND THE PARTIES FURTHER ACKNOWLEDGE
AND AGREE THAT THEY ARE ENTERING INTO THIS AGREEMENT AND SIGNING THE SAME
VOLUNTARILY AND KNOWINGLY AND WITHOUT ANY DURESS, COERCION, INTIMIDATION, OR
FORCE; and
 
The terms of this Agreement are contractual and not mere recitals; and
 
This Agreement is deemed to have been entered into in the State of Georgia and
shall be construed and interpreted at all times and in all respects in
accordance with the laws of the State of Georgia without regard to the
principles of conflicts of laws, and jurisdiction and venue for any action
relating in any manner to this Agreement shall be in a court of competent
jurisdiction in the State of Georgia.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall be deemed as being the
same instrument.
 
The persons executing this Agreement do hereby declare, represent, acknowledge,
warrant, and agree that such person is duly and fully authorized to execute this
Agreement so as to legally bind Employee and INTERNAP.
 
7)           Employees understands that, if he signs this Agreement, he may
change his mind and revoke his acceptance within seven days after signing it by
giving notice in writing to INTERNAP at the following address:
Internap Network Services Corporation
Attention: Vice President, Human Resources (with copy to: Chief Executive
Officer)
250 Williams Street, Suite E-100
Atlanta, Georgia 30303


        8)           Employee understands that this Agreement will not be
effective or enforceable until the seven-day revocation period has expired, but
will become effective and enforceable as soon as the revocation period ends.


 
IN WITNESS WHEREOF, the parties have executed this General Release and
Separation Agreement as of the date indicated below:

 

/s/ Richard Dobb   /s/ Vince Molinaro           WITNESS   Vince Molinaro        
  /s/ Richard Dobb                   INTERNAP NETWORK SERVICES CORPORATION      
    WITNESS   /s/ Eric Suddith       By: Eric Suddith       Title: Vice
President, Human Resources        Date: April 9, 2008  

 
                                

--------------------------------------------------------------------------------


                                            
 
EXHIBIT 1


ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE DAY CONSIDERATION PERIOD
 
I, Vince Molinaro, understand that I have at least twenty-one (21) days within
which to consider and execute the attached General Release, Separation and
Settlement Agreement.  However, after having been advised of my right to consult
with an attorney and having exercised that right to the extent desired, I have
freely and voluntarily elected to execute the General Release and Separation
Agreement before the twenty-one (21) day period has expired.

 

    /s/ Vince Molinaro                       Date: April 9, 2008  

 

 
 

/s/ VJM               [Employee's Initial]      

 

--------------------------------------------------------------------------------


 






SCHEDULE A
COVENANTS AGREEMENT


This COVENANTS AGREEMENT (the “Agreement”) is made this 9th day of April, 2008
(the “Effective Date”), between Internap Network Services
Corporation (“Internap”) and Vince Molinaro (“You” or “Your”) (collectively, the
“Parties”).1


For and in consideration of ten dollars, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, You agree
to the following terms:
 
1.
 
Acknowledgments.  You acknowledge and agree that:

        (a) Your position as an employee with Internap is a position of trust
and responsibility with access to Confidential Information, Trade Secrets, and
information concerning Employees, Customers, and Prospective Customers of
Internap;        
(b)
Customer and Prospective Customer lists, and Customer and Prospective Customer
information, which have been compiled by Internap represents a material
investment of Internap’s time and money
       
(c)
the names of Customers and Prospective Customers are considered Confidential
Information of the Business which constitutes valuable, special, and unique
property of Internap;         (d)
Customer and Prospective Customer lists, and Customer and Prospective Customer
information, which have been compiled by Internap represents a material
investment of Internap’s time and money;
       
(e)
Internap invested its time and money in the development of Your skills in the
Business; and        
(f)
the restrictions contained in this Agreement, including, but not limited to, the
restrictive covenants set forth in Sections 2 – 6 below, are reasonable and
necessary to protect the legitimate business interests of Internap, and they do
not impair or infringe upon Your right to work or earn a living subsequent to
Your employment with Internap.

 
2.
Trade Secrets and Confidential Information.


 

  (a) You represent and warrant that:      

 
(i)
You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing Your duties for Internap or complying
with this Agreement, and

 
 
(ii)
You are not in breach of any legal or contractual duty or agreement, including
any agreement concerning trade secrets or confidential information, owned by any
other person or entity.

 

  (b)
You shall not:
     

 
(i)
use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information for any purpose except as authorized in writing by Internap;

 
 
(ii)
use, disclose, or reverse engineer (a) any confidential information or trade
secrets of any former employer or third party, or (b) any works of authorship
developed in whole or in part by You during any former employment or for any
other party, unless authorized in writing by the former employer or third party;
or

 

       

1 Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” set forth in Exhibit A.  Exhibit A is incorporated
by reference and is included in the definition of “Agreement.”
 
 
 

/s/ VJM               [Employee's Initial]      

 

--------------------------------------------------------------------------------



 
 
(iii)
(a) retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form), or (b) destroy, delete, or
alter the Trade Secrets or Confidential Information without Internap’s prior
written consent.

 
(c)
The obligations under this Agreement shall:

 
 
(i)
with regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and

 
 
(ii)
with regard to the Confidential Information, remain in effect during the
Restricted Period.

 
(d)
The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which Internap is entitled under federal and state law, including, but
not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.

 
3.           Non-Disclosure of Customer or Prospective Customer
Information.  During the Restricted Period, You shall not, except as authorized
by Internap, divulge or make accessible to any person or entity (i) the names of
Customers or Prospective Customers, or (ii) any information contained in
Customers’ or Prospective Customers’ accounts.
 
4.           Non-Solicitation of Customers.  During the Restricted Period, You
shall not, directly or indirectly, solicit any Customer of Internap for the
purpose of selling or providing any products or services competitive with the
Business.  The restrictions set forth in this Section apply only to Customers
with whom You had Contact during the term of Your employment.  Nothing in this
Section shall be construed to prohibit You from soliciting any Customer of
Internap for the purpose of selling or providing any products or services
competitive with the Business: (i) which You never sold or provided while
employed by Internap; (ii) to a Customer that explicitly severed its business
relationship with Internap unless You, directly or indirectly, caused or
encouraged the Customer to sever the relationship; or (iii) which products or
services Internap no longer offers.
 
5.           Non-Solicitation of Prospective Customers.  During the Restricted
Period, You shall not, directly or indirectly, solicit any Prospective Customer
of Internap for the purpose of selling or providing any products or services
competitive with the Business.  The restrictions set forth in this Section apply
only to Prospective Customers with whom You had Contact during the last year of
Your employment with Internap (or during Your employment if employed less than a
year).  Nothing in this Section shall be construed to prohibit You from
soliciting any Prospective Customer of Internap for the purpose of selling or
providing any products or services competitive with the Business which Internap
no longer offers.
 
6.           Non-Recruitment of Employees.  During the Restricted Period, You
shall not, directly or indirectly, solicit, recruit, or induce any Employee to
(i) terminate his employment relationship with Internap, or (ii) work for any
other person or entity engaged in the Business.  The restrictions set forth in
this Section shall apply only to Employees (a) with whom You had Material
Interaction, or (b) You, directly or indirectly, supervised.
 
7.           Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for which You work
or consult as an owner, partner, joint venturer, employee or independent
contractor.  If, during the Restricted Period, You work or consult for another
person or entity as an owner, partner, joint venturer, employee or independent
contractor, You shall provide Internap with such person or entity’s name, the
nature of such person or entity’s business, Your job title, and a general
description of the services You will provide.
 
8.           Injunctive Relief. If You breach any portion of this Agreement, You
agree that:
 
(a)
Internap would suffer irreparable harm;

 
 
 

/s/ VJM               [Employee's Initial]      

 

--------------------------------------------------------------------------------


 
 
(b)
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by Internap;  and

 
(c)
if Internap seeks injunctive relief to enforce this Agreement, You shall waive
and shall not (i) assert any defense that Internap has an adequate remedy at law
with respect to the breach, (ii) require that Internap submit proof of the
economic value of any Trade Secret or Confidential Information, or (iii) require
Internap to post a bond or any other security.

 
Nothing contained in this Agreement shall limit Internap’s right to any other
remedies at law or in equity.
 
9.           Independent Enforcement.  Each of the covenants set forth in
Sections 2 – 6 of this Agreement shall be construed as an agreement independent
of (i) each of the other covenants set forth in Sections 2 – 6, (ii) any other
agreements, or (iii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against Internap, whether predicated on this
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either You or Internap may have against the other, shall not
constitute a defense to the enforcement by Internap of any of the covenants set
forth in Sections 2 – 6 of this Agreement.  Internap shall not be barred from
enforcing any of the covenants set forth in Sections 2 – 6 of this Agreement by
reason of any breach of (i) any other covenant set forth in Sections 2 – 6 of
this Agreement, (ii) any other part of this Agreement, or (iii) any other
agreement with You.
 
10.            Attorneys’ Fees.  In the event of litigation relating to this
Agreement, Internap shall, if it is the prevailing party, be entitled to recover
attorneys’ fees and costs of litigation in addition to all other remedies
available at law or in equity.
 
11.           Waiver.  Internap’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision.  Internap’s
waiver of any breach of this Agreement shall not act as a waiver of any other
breach.
 
12.           Severability.  The provisions of this Agreement are severable. If
any provision is determined to be invalid, illegal, or unenforceable, in whole
or in part, the remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
 
13.           Governing Law.  The laws of the State of Georgia shall govern this
Agreement.  If Georgia’s conflict of law rules would apply another state’s laws,
the Parties agree that Georgia law shall still govern.
 
14.           No Strict Construction.  If there is a dispute about the language
of this Agreement, the fact that one Party drafted the Agreement shall not be
used in its interpretation.
 
15.           Entire Agreement  This Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement.
 
16.           Successors and Assigns.  This Agreement shall be assignable to,
and shall inure to the benefit of, Internap’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of Internap’s stock or assets, and shall be binding upon
You.  You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with Internap, regardless of who causes the
cessation or the reason for the cessation.
 
17.           Consent to Jurisdiction and Venue.  You agree that any and all
claims arising out of or relating to this Agreement shall be brought in a state
or federal court of competent jurisdiction in Georgia. You consent to the
personal jurisdiction of the state and/or federal courts located in Georgia. You
waive (a) any objection to jurisdiction or venue, or (b) any defense claiming
lack of jurisdiction or improper venue, in any action brought in such courts.
 
18.           Execution.  This Agreement may be executed in one or more
counterparts, including, but not limited to, facsimiles. Each counterpart shall
for all purposes be deemed to be an original, and each counterpart shall
constitute this Agreement.
 
 
 

/s/ VJM               [Employee's Initial]      

 


--------------------------------------------------------------------------------


 
19.          Affirmation.  You acknowledge that You have carefully read this
Agreement, You know and understand its terms and conditions, and You have had
the opportunity to ask Internap any questions You may have had prior to signing
this Agreement.
 
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.
 


 

Internap Network Services Corporation   Employee Signature                   By:
/s/ Eric Suddith    /s/ Vince Molinaro   Name: Eric Suddith    Vince Molinaro  
Title: Vice President, Human Resources       Address: Internap Network Services
Corporation   Employee’s Address:   250 Williams Street, Suite E-100    4 Emmons
Path   Atlanta, Georgia 30303     Chester, New Jersey 07930          

 
 
 

/s/ VJM               [Employee's Initial]      

 

--------------------------------------------------------------------------------




EXHIBIT A
 
DEFINITIONS
 
 
A.
“Business” shall mean the business of Internap Network Services Corporation,
consisting of content delivery network services, IP services, colocation
services and advertising services.
 

 
 
B.
“Confidential Information” means (a) information of Internap, to the extent not
considered a Trade Secret under applicable law, that (i) relates to the business
of Internap, (ii) possesses an element of value to Internap, (iii) is not
generally known to Internap’s competitors, and (iv) would damage Internap if
disclosed, and (b) information of any third party provided to Internap which
Internap is obligated to treat as confidential, including, but not limited to,
information provided to Internap by its licensors, suppliers, or
customers.  Confidential Information includes, but is not limited to, (i) future
business plans, (ii) the composition, description, schematic or design of
products, future products or equipment of Internap or any third party, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients, licensors, suppliers, customers, or any third
party, including, but not limited to, customer lists compiled by Internap, and
customer information compiled by Internap, and (vi) information concerning
Internap’s or a third party’s financial structure and methods and procedures of
operation.  Confidential Information shall not include any information that (i)
is or becomes generally available to the public other than as a result of an
unauthorized disclosure, (ii) has been independently developed and disclosed by
others without violating this Agreement or the legal rights of any party, or
(iii) otherwise enters the public domain through lawful means.

 
 
C.
“Contact” means any interaction with a Customer or Prospective Customer, which
takes place in an effort to establish, maintain, and/or further a business
relationship on behalf of Internap.

 
 
D.
“Customer” means any person or entity to which Internap has sold its products or
services.

 
 
E.
“Employee” means any person who (i) is employed by Internap at the time Your
employment with Internap ends, or (ii) was employed by Internap during the last
year of Your employment with Internap.

 
 
F.
“Licensed Materials” means any materials that You utilize for the benefit of
Internap, or deliver to Internap or Internap’s customers, who (i) do not
constitute Work Product, (ii) are created by You or of which You are otherwise
in lawful possession, and (iii) You may lawfully utilize for the benefit of, or
distribute to, Internap or Internap’s customers.

 
 
G.
"Material Interaction" means any interaction with an Employee, which relates or
related, directly or indirectly, to the performance of Your duties or the
Employee's duties for Internap.

 
 
H.
“Prospective Customer” means any person or entity to which Internap has
solicited to sell its products or services.

 
 
I.
“Restricted Period” means the one-year period following the termination of Your
employment with Internap.

 
 
J.
“Trade Secrets” means information of Internap, and its licensors, suppliers,
clients, and customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, a list of actual customers, clients, licensors, or
suppliers, or a list of potential customers, clients, licensors, or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 
 
 

/s/ VJM               [Employee's Initial]      

 